DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this application. 
Information Disclosure Statement
IDS filed 8/18/2022 and 10/28/2022 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin (US 20140074193 A1) in view of Luzon (US 20140074193 A1).
	Regarding claim 1, Rabin teaches a phototherapy device for delivering light emissions to a scalp of a patient (Title), the phototherapy device comprising: a flexible substrate comprising a proximal surface and a distal surface that is opposite the proximal surface [0041] (“configuration of flexible substrates such as flexible substrate 18 used to form gores, petals, wings or sectors selected to form a phototherapy light cap”), the proximal surface supporting an array of light emitting devices [0055] (“Referring now to FIG. 3, when the hair is thin enough to be insubstantially opaque to LLLT illumination, uniform scalp illumination may be achieved by spatial separation of an array of suitable illuminators such as wide-angle emission surface-emitting LEDs combined with use of a light emitter-scalp separation layer”) configured to generate light having a peak wavelength in a range from 600 nanometers (nm) to 700 nm [0011] (may operate in therapeutic wavelengths outlined here); driver circuitry arranged on the distal surface [0014](“ the phototherapy apparatus including a power supply, a power controller, a plurality of semiconductor light elements powered by the power supply under control of the power controller”).
	Rabin does not teach a proximity sensor on the flexible substrate and configured to trigger the driver circuitry to at least one of initiate, terminate, or modify operation of the array of light emitting devices.
	Luzon teaches a device for dermatological use with a plurality of active components and a failsafe control (Title, Abstract) wherein a proximity sensor [0051]-[0061] (different embodiments and characteristics of the proximity sensor are described) is configured to trigger the driver circuitry to at least one of initiate, terminate, or modify operation of the light emitting devices [0094]-[0106](Fig 2a, a system to control the light emission based on the status of the proximity detector is described).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Rabin to include a proximity sensor of Luzon because “light therapy devices for non-trained personnel may implement different approaches of proximity sensors to avoid eye damage or other forms of bodily damage by preventing the activation of the pulse on the "open air", e.g., not in proximity to treatable tissue, including skin” [0061]. 
	Regarding claim 2, Rabin in view of Luzon teaches a system substantially as claimed in claim 1. Further, Rabin teaches wherein the array of light emitting devices is arranged to generate light having a first peak wavelength in a range from 615 nm to 635 nm [0011] (Rabin teaches wherein 630 nm may be a beneficial key peak wavelength for use in the therapy system).
	Regarding claim 3, Rabin in view of Luzon teaches a system substantially as claimed in claim 1. Rabin does not teach wherein the proximity sensor is arranged to sense a condition indicative of placement of the phototherapy device proximate to the scalp of the patient and generate an output signal to trigger the driver circuitry to at least one of initiate, terminate, or modify operation of the array of light emitting devices.
	Luzon teaches wherein the proximity sensor is arranged to sense a condition indicative of placement of the phototherapy device proximate to the scalp of the patient and generate an output signal to trigger the driver circuitry to at least one of initiate, terminate, or modify operation of the array of light emitting devices [0094]-[0106](Fig 2a, a system to control the light emission based on the status of the proximity detector near a patient is described).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Rabin to include a proximity sensor of Luzon because “light therapy devices for non-trained personnel may implement different approaches of proximity sensors to avoid eye damage or other forms of bodily damage by preventing the activation of the pulse on the "open air", e.g., not in proximity to treatable tissue, including skin” [0061]. 
	Regarding claim 4, Rabin in view of Luzon teaches a system substantially as claimed in claim 1. Rabin does not teach wherein the proximity sensor is a capacitive sensor.
	Luzon teaches wherein the proximity sensor is a capacitive sensor [0054] (proximity sensor may be a capacitive sensor).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Rabin to include a proximity sensor of Luzon because “light therapy devices for non-trained personnel may implement different approaches of proximity sensors to avoid eye damage or other forms of bodily damage by preventing the activation of the pulse on the "open air", e.g., not in proximity to treatable tissue, including skin” [0061].

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin (US 20100106077 A1) in view of Luzon (US 20140074193 A1) as applied to claim 4 above, and further in view of Moon (US 20100289506 A1).
	Regrading claim 5, Rabin in view of Luzon teaches a system substantially as claimed in claim 4.
Rabin in view of Luzon does not teach wherein the capacitive sensor comprises a capacitive touch active pad and a signal guard on the flexible substrate.
	Moon teaches a design for a capacitive proximity sensor wherein the capacitive sensor comprises a capacitive touch active pad and a signal guard [0068]-[0069] (the capacitive sensor comprises a sensor plate 3 and a guard plate 65).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the proximity sensor of Luzon with the signal guard of Moon because “the guard plate 65 typically extends over a greater area than the sensor plate 3, so as to shield the entire area of the sensor plate 3. If the guard plate 65 is connected to a substantially noise-free fixed voltage, it will shield the sensor plate 3 from any electrical noise” [0069].
	Regarding claim 6, Rabin in view of Luzon and Moon teaches a system substantially as claimed in claim 5.
	Rabin does not teach wherein the signal guard is on a tab of the flexible substrate and the signal guard and the capacitive touch active pad are aligned within one another when the tab is bent toward a remainder of the flexible substrate. 
	Moon teaches wherein a signal guard may align with the sensor to reduce noise [0068]-[0069] (the capacitive sensor comprises a sensor plate 3 and a guard plate 65).
	Luzon teaches the implementation of the use of a capacitive sensor to detect when a phototherapy system is in a correct location for therapy to occur, by teaching the use of a capacitive sensor one of ordinary skill in the art may make the design choice to implement a capacitive sensor where the guard piece may flex towards the capacitive pad to allow for a change in capacitance to be measured. 
	It would’ve been obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Rabin to make use of a capacitive proximity sensor as taught by Luzon because “light therapy devices for non-trained personnel may implement different approaches of proximity sensors to avoid eye damage or other forms of bodily damage by preventing the activation of the pulse on the "open air", e.g., not in proximity to treatable tissue, including skin” [0061].
	Regarding claim 8, Rabin in view of Luzon and Moon teaches a system substantially as claimed in claim 5.
	Rabin in view of Luzon does not teach wherein the signal guard is larger in size than the capacitive touch active pad.
	Moon teaches wherein the signal guard is larger in size than the capacitive touch active pad [0069] (“the guard plate 65 typically extends over a greater area than the sensor plate 3”).
	 It would be obvious to one of ordinary skill in the art at the time of invention to have used a large guard plate than sensor “so as to shield the entire area of the sensor plate 3. If the guard plate 65 is connected to a substantially noise-free fixed voltage, it will shield the sensor plate 3 from any electrical noise” [00069].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin (US 20100106077 A1) in view of Luzon (US 20140074193 A1) and Moon (US 20100289506 A1) as applied to claim 5 above, and further in view of Lundstrum (US 20130090873 A1).
	Regarding claim 7, Rabin in view of Luzon and Moon teaches a system substantially as claimed in claim 5.
	Rabin in view of Luzon and Moon do not teach wherein the signal guard is configured to be driven in polarity opposite from the capacitive touch active pad.
	Lundstrum teaches a capacitive sensor with a guard ring component wherein the signal guard is configured to be driven in polarity opposite from the capacitive touch active pad [0066] (the guard and capacitance sensor may be driven at opposite polarities).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system with the opposing polarities as described by Lundstrom because this modification comprises applying a known technique (running a guard component and capacitive sensor at opposite polarities) to a known device (a capacitive sensor) ready for improvement to yield predictable results (this modification may further enhance noise reduction form the guard component).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin (US 20100106077 A1) in view of Luzon (US 20140074193 A1) as applied to claim 1 above, and further in view of Hamid (US 20150005854 A1).
	Regarding claim 9, Rabin in view of Luzon teaches a system substantially as claimed in claim 1.  Rabin does not teach wherein the electronics subassembly is configured for wireless communication with an external electronic device.
	Hamid teaches wherein the electronics subassembly is configured for wireless communication with an external electronic device [0033] (System may be wire free and make use of “wireless remote control system”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Rabin to make use of the wireless communication system of Hamid because this allows for “the user to select which part of the scalp will be treated, allowing more power and treatment time for those areas which are destined” [0033], and to control these settings from a remote device.

Claims 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin (US 20100106077 A1) in view of Hamid (US 20150005854 A1).
	Regarding claim 10, Rabin teaches a phototherapy device for delivering light emissions to a scalp of a patient (Title), the phototherapy device comprising: a flexible substrate comprising a proximal surface and a distal surface that is opposite the proximal surface [0041] (“configuration of flexible substrates such as flexible substrate 18 used to form gores, petals, wings or sectors selected to form a phototherapy light cap”), the proximal surface supporting an array of light emitting devices [0055] (“Referring now to FIG. 3, when the hair is thin enough to be insubstantially opaque to LLLT illumination, uniform scalp illumination may be achieved by spatial separation of an array of suitable illuminators such as wide-angle emission surface-emitting LEDs combined with use of a light emitter-scalp separation layer”) configured to generate light having a peak wavelength in a range from 600 nanometers (nm) to 700 nm [0011] (may operate in therapeutic wavelengths outlined here); driver circuitry arranged on the distal surface configured to drive the first array of light emitting devices [0014](“ the phototherapy apparatus including a power supply, a power controller, a plurality of semiconductor light elements powered by the power supply under control of the power controller”).
	Rabin does not teach a covering arranged to cover the flexible substrate, the covering comprising an electronics receptacle arranged to receive the driver circuitry.
	Hamid teaches wherein the covering comprises an electronics receptacle that is arranged to
receive the driver circuitry (Hamid describes a system where the system components, like the
controller/driver circuitry, battery and other electronics, [0011][0012][0033] is mounted to the underside/inside a compartment of the external domed shell/cover (Fig 1a, Fig 2) and electronically connected to the lasers of the system).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified
the system of Rabin to include a receptacle for the driving electronics under the outer cover of the
device as taught by Hamid because this modification comprises combining prior art elements (the
exterior cover/cap of Rabin; a mounting system/receptacle for the driving components under the out
cover as taught by Hamid) according to known methods (the cover of Rabin may be created such that a
location to receive/mount the driving circuitry is dispose on the interior of the cover) to yield
predictable results (this may result in the cover of Rabin holding the driving circuitry on the interior
surface of the cover).
	Regarding claims 11-13, Rabin in view of Hamid teaches a system substantially as claimed in claim 10. Further, Rabin teaches wherein the array of light emitting devices is arranged to generate light having a first peak wavelength in a range from 615 nm to 635 nm [0011] (Rabin teaches wherein 630 nm may be a beneficial key peak wavelength for use in the therapy system), further, Rabin teaches wherein the first array of light emitting devices further comprises a second array of light emitting devices arranged to generate light having a second peak wavelength, wherein the second peak wavelength differs from the first peak wavelength by at least 20 nm and wherein the second peak wavelength is in a range of from 650 nm to 670 nm ([0011] using a second peak at 670 nm that may be beneficial to skin treatments is described).
	Regarding claim 14, Rabin in view of Hamid teaches a system substantially as claimed in claim 10.  Rabin does not teach wherein the driver circuitry is part of an electronics subassembly on the distal surface and the electronics receptacle is arranged to receive the electronics subassembly.
	Hamid teaches the driver circuitry is part of an electronics subassembly on the distal surface and the electronics receptacle is arranged to receive the electronics subassembly [0033][0034] (Fig 2, the control electronics are designed to be contained within the helmet device, in Fig 2, a door is disposed to give access to the receptacle).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified
the system of Rabin to include a receptacle for the driving electronics under the outer cover of the
device as taught by Hamid because this modification comprises combining prior art elements (the
exterior cover/cap of Rabin; a mounting system/receptacle for the driving components under the out
cover as taught by Hamid) according to known methods (the cover of Rabin may be created such that a
location to receive/mount the driving circuitry is dispose on the interior of the cover) to yield
predictable results (this may result in the cover of Rabin holding the driving circuitry on the interior
surface of the cover).
	Regarding claim 15, Rabin in view of Hamid teaches a system substantially as claimed in claim 10.  Rabin does not teach wherein the electronics subassembly comprises an energy storage element that is in electrical communication with the driver circuitry.
	Hamid teaches wherein the electronics subassembly comprises an energy storage element that is in electrical communication with the driver circuitry [0014][0033] (“It is powered with the battery with AC charger).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified
the system of Rabin to include a receptacle for the driving electronics under the outer cover of the
device as taught by Hamid because this modification comprises combining prior art elements (the
exterior cover/cap of Rabin; a mounting system/receptacle for the driving components under the out
cover as taught by Hamid) according to known methods (the cover of Rabin may be created such that a
location to receive/mount the driving circuitry is dispose on the interior of the cover) to yield
predictable results (this may result in the cover of Rabin holding the driving circuitry on the interior
surface of the cover).
	Regarding claim 19, Rabin in view of Hamid teaches a system substantially as claimed in claim 10.  Rabin does not teach wherein the electronics subassembly is configured for wireless communication with an external electronic device.
	Hamid teaches wherein the electronics subassembly is configured for wireless communication with an external electronic device [0033] (System may be wire free and make use of “wireless remote control system”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Rabin to make use of the wireless communication system of Hamid because this allows for “the user to select which part of the scalp will be treated, allowing more power and treatment time for those areas which are destined” [0033], and to control these settings from a remote device.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin (US 20100106077 A1) in view of Hamid (US 20150005854 A1) as applied to claim 14 above, and further in view of Leclerc (US 20070208395 A1). 
	Regarding claims 16-18, Rabin in view of Hamid teaches a system substantially as claimed in claim 14.  Rabin in view of Hamid does not explicitly teach a device comprising an electronic connection port mechanically coupled to the electronics receptacle, wherein the electronic connection port is electrically coupled to the electronics subassembly or comprising a seal plug that is removably attached to the electronic connection port or wherein the electronic connection port is configured to receive one or more of electrical power and electronic data from an external electronic device.
	Leclerc teaches a light therapy device which includes an electronic connection port mechanically coupled to the electronics receptacle, wherein the electronic connection port is electrically coupled to the electronics subassembly [0087] (the internal controller may have a port for connection to external devices) and the electronic connection port is configured to receive one or more of electrical power and electronic data from an external electronic device [0087] (the port may allow for the changing of setting for the controller), and comprising a seal plug that is removably attached to the electronic connection port (one of ordinary skill in the art would recognize standard ports such as a USB port as taught in Leclerc could readily fit a USB port cap or plug readily available at the time of invention). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Rabin and Hamid with the electronic port of Leclerc because “one or more input ports or input devices that may be used for programming, inputting parameters, and/or setting controller 320 according to a particular therapy” [0087].
	
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin (US 20100106077 A1) in view of Hamid (US 20150005854 A1)  as applied to claim 10 above, and further in view of Luzon (US 20140074193 A1).
	Regarding claim 20, Rabin in view of Hamid teaches a system substantially as claimed in claim 10. Rabin does not teach a proximity sensor wherein the proximity sensor is arranged to sense a condition indicative of placement of the phototherapy device proximate to the scalp of the patient and generate an output signal to trigger the driver circuitry to at least one of initiate, terminate, or modify operation of the array of light emitting devices.
	Luzon teaches a proximity sensor [0051]-[0061] (different embodiments and characteristics of the proximity sensor are described)  and wherein the proximity sensor is arranged to sense a condition indicative of placement of the phototherapy device proximate to the scalp of the patient and generate an output signal to trigger the driver circuitry to at least one of initiate, terminate, or modify operation of the array of light emitting devices [0094]-[0106](Fig 2a, a system to control the light emission based on the status of the proximity detector near a patient is described).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Rabin to include a proximity sensor of Luzon because “light therapy devices for non-trained personnel may implement different approaches of proximity sensors to avoid eye damage or other forms of bodily damage by preventing the activation of the pulse on the "open air", e.g., not in proximity to treatable tissue, including skin” [0061]. 
	Regarding claim 21, Rabin in view of Hamid and Luzon teaches a system substantially as claimed in claim 20. Rabin does not teach wherein the proximity sensor is a capacitive sensor.
	Luzon teaches wherein the proximity sensor is a capacitive sensor [0054] (proximity sensor may be a capacitive sensor).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Rabin to include a proximity sensor of Luzon because “light therapy devices for non-trained personnel may implement different approaches of proximity sensors to avoid eye damage or other forms of bodily damage by preventing the activation of the pulse on the "open air", e.g., not in proximity to treatable tissue, including skin” [0061].

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792